DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 10-12, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murayama et al (US Publication No. 2011/0291258).

    PNG
    media_image1.png
    447
    636
    media_image1.png
    Greyscale

	Regarding claim 1, Murayama discloses an integrated circuit (IC) package Fig 6, comprising: a package substrate Fig 6, 10; a die Fig 6, 40; a lid Fig 6, 70B including an intermediate material Fig 6, 71B, wherein the die Fig 6, 40 is between the package substrate Fig 6, 10 and the lid Fig 6, 70B, and the intermediate material includes vanadium, titanium, zirconium, tungsten, cerium, hafnium, tantalum, yttrium, niobium, or molybdenum ¶0032-0035; and a solder thermal interface material (STIM) Fig 6, 60 between the die Fig 6, 40 and the lid Fig 6, 70B.
Regarding claim 3, Murayama discloses wherein the lid further includes nickel, and the intermediate material is between the nickel and the STIM ¶0032 and 0059.
Regarding claim 4, Murayama discloses wherein the lid further includes copper, and the nickel is between the copper and the intermediate material ¶0032-0035, 0059.
Regarding claim 5, Murayama discloses wherein the lid further includes aluminum, and the nickel is between the aluminum and the intermediate material ¶0032-0035, 0059.
Regarding claim 10, Murayama discloses wherein the intermediate material is not laterally coextensive with the STIM Fig 6.
Regarding claim 11, Murayama discloses a lid for an integrated circuit (IC) package, comprising: a first material Fig 6, 70B; nickel on at least a portion of the first material ¶0032-0035, 0059; an intermediate material on at least a portion of the nickel ¶0032-0035, 0059; and a second material on at least a portion of the intermediate material Fig 6, wherein the second material includes silver or gold ¶0030-0035.
Regarding claim 12, Murayama discloses wherein the first material includes copper or aluminum ¶0032-0035, 0059.
Regarding claim 15, Murayama discloses wherein the intermediate material and the second material are on an underside of the lid ¶0030-0035, 0059.
Regarding claim 16, Murayama discloses wherein the intermediate material includes vanadium, titanium, zirconium, tungsten, cerium, hafnium, tantalum, yttrium, niobium, or molybdenum ¶0030-0035, 0059.
Regarding claim 17, Murayama discloses an integrated circuit (IC) assembly, comprising: an IC package Fig 6 including a solder thermal interface material (STIM) Fig 6 between a die of the IC package and a lid of the IC package, wherein the lid of the IC package includes nickel, the IC package includes an intermetallic compound (IMC) between the STIM and the nickel, and the lid includes an intermediate material between the nickel and the IMC; and a circuit board coupled to the IC package.
Regarding claim 18, Murayama discloses wherein the STIM includes indium ¶0028.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al (US Publication No. 2011/0291258).
Regarding claims 2, 13 and 14, Murayama discloses all the limitations but silent on the thicknesses of the intermediate material, nickel and the second material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).

Claims 6-9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al (US Publication No. 2011/0291258) in view of Schaenzer et al (US Publication No. 2006/0027635).
Regarding claim 6, Murayama discloses  an intermetallic compound (IMC) Fig 6, 75 between the STIM Fig 6, 60 and the intermediate material Fig 6, 71B. Murayama discloses all the limitations except for the material used for the intermetallic compound. Whereas Schaenzer discloses an intermetallic compound includes indium ¶0022. Murayama and Schaenzer are analogous art because they are directed to semiconductor devices having thermal interface materials and one of ordinary skill in the art would have had a reasonable expectation of success to modify Murayama because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used by Murayama since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
Regarding claim 7, Schaenzer discloses wherein the IMC includes gold  ¶0022.
Regarding claim 8, Schaenzer discloses wherein the IMC includes silver  ¶0022.
Regarding claim 9, Schaenzer discloses wherein the intermediate material is laterally coextensive with the STIM Fig 1.
Regarding claim 19, Schaenzer discloses wherein the STIM includes tin, silver, gold, aluminum, or nickel ¶0026-0027.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al (US Publication No. 2011/0291258) in view of Matsumoto et al (US Publication No. 2017/0148745).
	Regarding claim 20, Murayama discloses all the limitations except for the type of package. Whereas Matsumoto discloses wherein the IC package is a ball grid array package Fig 5. Murayama and Matsumoto are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Murayama because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the type of IC package and incorporate the teachings of Matsumoto which is known in the art as a matter of design choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811